




Exhibit 10.53


INDEMNIFICATION AGREEMENT




THIS INDEMNIFICATION AGREEMENT made this ____ day of ____, 20__, between
FirstMerit Corporation, an Ohio corporation (the “Company”) and
_______________________, a director (as hereinafter described) of the Company
(the “Indemnitee”).
R E C I T A L S:
A.    The Company and the Indemnitee are each aware of the exposure to
litigation of officers, directors, employees, agents and representatives of the
Company as such persons exercise their duties to the Company;
B.    The Company and the Indemnitee are also aware of conditions in the
insurance industry that have affected and may continue to affect the Company's
ability to obtain appropriate liability insurance on an economically acceptable
basis;
C.    The Company desires to continue to benefit from the services of highly
qualified, experienced and otherwise competent persons such as the Indemnitee;
D.    The Indemnitee desires to serve or to continue to serve the Company as a
director, officer, employee, or agent or as a director, officer, employee,
agent, or trustee of another corporation, joint venture, trust or other
enterprise in which the Company has a direct or indirect ownership interest, for
so long as the Company continues to provide, on an acceptable basis, adequate
and reliable indemnification against certain liabilities and expenses which may
be incurred by the Indemnitee.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:
1.    INDEMNIFICATION. The Company shall indemnify the Indemnitee with respect
to his/her activities as a director, officer, employee or agent of the Company
and/or as a person who is serving or has served at the request of the Company
(“representative”) as a director, officer, employee, agent or trustee of another
corporation, joint venture trust or other enterprise, domestic or foreign, in
which the Company has a direct or indirect ownership interest (an “affiliated
entity”) against expenses (including, without limitation, attorneys' fees,
judgments, fines and amounts paid in settlement) actually and reasonably
incurred by him/her (“Expenses”) in connection with any claim against Indemnitee
which is the subject of any threatened, pending or completed action, suit or
other type of proceeding, whether civil, criminal, administrative, investigative
or otherwise and whether formal or informal (a “Proceeding”), to which
Indemnitee was, is or is threatened to be made a party by reason of facts which
include Indemnitee's being or having been such a director, officer, employee,
agent or representative, to the extent of the highest and most advantageous to
the Indemnitee, as determined by the Indemnitee, of one or any combination of
the following:
(a)    The benefits provided by the Company's Amended and Restated Articles of
Incorporation, as amended (“Articles”) in effect on the date hereof, a copy of
the relevant portions of which are attached hereto as Exhibit A;




--------------------------------------------------------------------------------




(b)    The benefits provided by the Articles, the Company's Code of Regulations
(“Regulations”), or their equivalent of the Company in effect at the time
Expenses are incurred by Indemnitee;
(c)    The benefits allowable under Ohio law in effect at the date hereof;
(d)    The benefits allowable under the law of the jurisdiction under which the
Company exists at the time Expenses are incurred by the Indemnitee;
(e)    The benefits available under any liability insurance obtained by the
Company; and
(f)    Such other benefits as are or may be otherwise available to Indemnitee.
Combination of two or more of the benefits provided by (a) through (f) shall be
available to the extent that the Applicable Document (as hereafter defined),
does not require that the benefits provided therein be exclusive of other
benefits. The document or law providing for the benefits listed in items (a)
through (f) above is called the “Applicable Document” in this Agreement. Company
hereby undertakes to use its best efforts to assist Indemnitee, in all proper
and legal ways, to obtain the benefits selected by Indemnitee under item (a)
through (f) above.
For purposes of this Agreement, references to “other enterprises” shall include
employee benefit plans for employees of the Company or of any affiliated entity
without regard to ownership of such plans; references to “fines” shall include
any excise taxes assessed on the Indemnitee with respect to any employee benefit
plan; references to “serving at the request of the Company” shall include any
service as a director, officer, employee or agent of the Company which imposes
duties on, or involves services by, the Indemnitee with respect to an employee
benefit plan, its participants or beneficiaries; references to the masculine
shall include the feminine; references to the singular shall include the plural
and vice versa; and if the Indemnitee acted in good faith and in a manner he/she
reasonably believed to be in the interest of the participants and beneficiaries
of an employee benefit plan, he/she shall be deemed to have acted in a manner
consistent with the standards required for indemnification by the Company under
the Applicable Documents.
2.    INSURANCE. The Company may, but need not, maintain liability insurance for
so long as Indemnitee's services are covered hereunder, provided and to the
extent that such insurance is available on a basis acceptable to the Company.
However, the Company agrees that the provisions hereof shall remain in effect
regardless of whether liability or other insurance coverage is at any time
obtained or retained by the Company; except that any payments in fact made to
Indemnitee under an insurance policy obtained or retained by the Company shall
reduce the obligation of the Company to make payments hereunder by the amount of
the payments made under any such insurance policy.
3.    PAYMENT OF EXPENSES. At Indemnitee's request, after receipt of written
notice pursuant to Section 5 hereof and an undertaking in the form of Exhibit B
attached hereto by or on behalf of Indemnitee to repay such amounts so paid on
Indemnitee's behalf if it shall ultimately be determined under the Applicable
Document that Indemnitee is not entitled to be indemnified by the Company for
such Expenses, the Company shall pay the Expenses as and when incurred by
Indemnitee. That portion of Expenses which represents attorneys fees and other
costs incurred in defending any proceeding shall be paid by the Company within
thirty (30) days of its receipt of such request, together with reasonable
documentation evidencing the amount and nature of such Expenses, subject to its
also having received such a notice and undertaking.




--------------------------------------------------------------------------------




4.    ADDITIONAL RIGHTS. The indemnification provided in this Agreement shall
not be exclusive of any other indemnification or right to which Indemnitee may
be entitled and shall continue after Indemnitee has ceased to occupy a position
as an officer, director, employee, agent or representative as described in
Section 1 above with respect to Proceedings relating to or arising out of
Indemnitee's acts or omissions during his/her service in such position.
5.    NOTICE TO COMPANY. Indemnitee shall provide to the Company prompt written
notice of any Proceeding brought, threatened, asserted or commenced against
Indemnitee with respect to which Indemnitee may assert a right to
indemnification hereunder; provided that failure to provide such notice shall
not, in any way, limit Indemnitee's rights under this Agreement.
6.    COOPERATION IN DEFENSE AND SETTLEMENT. Indemnitee shall not make any
admission or effect any settlement without the Company's written consent unless
Indemnitee shall have determined to undertake his/her own defense in such matter
and has waived the benefits of this Agreement. The Company shall not settle any
Proceeding to which Indemnitee is a party in any manner which would impose any
Expense on Indemnitee without his/her written consent. Neither Indemnitee nor
the Company will unreasonably withhold consent to any proposed settlement.
Indemnitee and the Company shall cooperate to the extent reasonably possible
with each other and with the Company's insurers, in attempts to defend and/or
settle such Proceeding.
7.    ASSUMPTION OF DEFENSE. Except as otherwise provided below, to the extent
that it may wish, the Company jointly with any other indemnifying party
similarly notified will be entitled to assume Indemnitee's defense in any
Proceeding, with counsel mutually satisfactory to Indemnitee and the Company.
After notice from the Company to Indemnitee of the Company's election so to
assume such defense, the Company will not be liable to Indemnitee under this
Agreement for Expenses subsequently incurred by Indemnitee in connection with
the defense thereof other than reasonable costs of investigation or as otherwise
provided below. Indemnitee shall have the right to employ counsel in such
Proceeding, but the fees and expenses of such counsel incurred after notice from
the Company of its assumption of the defense thereof shall be at Indemnitee's
expense unless:
(a)    The employment of counsel by Indemnitee has been authorized by the
Company;
(b)    Counsel employed by the Company initially is unacceptable or later
becomes unacceptable to Indemnitee and such unacceptability is reasonable under
then existing circumstances;
(c)    Indemnitee shall have reasonably concluded that there may be a conflict
or interest between Indemnitee and the Company in the conduct of the defense of
such Proceeding; or
(d)    The Company shall not have employed counsel promptly to assume the
defense of such Proceeding, in each of which cases the fees and expenses of
counsel shall be at the expense of the Company and subject to payment pursuant
to this Agreement. The Company shall not be entitled to assume the defense of
Indemnitee in any Proceeding brought by or on behalf of the Company or as to
which Indemnitee shall have made either of the conclusions provided for in
clauses (b) or (c) above.
8.    EXCLUSIONS. Notwithstanding the scope of indemnification which may be
available to Indemnitees from time to time under any Applicable Document, no
indemnification, reimbursement or payment shall be required of the Company
hereunder with respect to: (i) any Proceeding initiated by Indemnitee without
the consent or authorization of the Board of Directors of the Company, provided
that




--------------------------------------------------------------------------------




this exclusion shall not apply with respect to any claims brought by Indemnitee
to enforce his/her rights under this Agreement or in any Proceeding initiated by
another person or entity whether or not such claims were brought by Indemnitee
against a person or entity who was otherwise a party to such Proceeding, or (ii)
those actions, fines or penalties specifically excluded from indemnification
coverage under applicable Ohio law. Nothing in this Section 8 shall eliminate or
diminish Company's obligations to advance that portion of Indemnitee's Expenses
which represent attorneys' fees and other costs incurred in defending any
proceeding pursuant to Section 3 of this Agreement.
9.    EXTRAORDINARY TRANSACTIONS. The Company covenants and agrees that in the
event of any merger, consolidation or reorganization in which the Company is not
the surviving entity, any sale of all or substantially all of the assets of the
Company or any liquidation of the Company (each such event is hereinafter
referred to as an “extraordinary transaction”), the Company shall:
(a)    Have the obligations of the Company under this Agreement expressly
assumed by the survivor, purchaser or successor, as the case may be, in such
extraordinary transaction; or
(b)    Otherwise adequately provide for the satisfaction of the Company's
obligations under this Agreement, in a manner acceptable to Indemnitee.
10.    NO PERSONAL LIABILITY. Indemnitee agrees that neither the Directors nor
any officer, employee, representative or agent of the Company shall be
personally liable for the satisfaction of the Company's obligations under this
Agreement, and Indemnitee shall look solely to the assets of the Company for
satisfaction of any claims hereunder.
11.    SEVERABILITY. If any provision, phrase or other portion of this Agreement
should be determined by any court of competent jurisdiction to be invalid,
illegal or unenforceable, in whole or in part, and such determination should
become final, such provision, phrase or other portion shall be deemed to be
severed or limited, but only to the extent required to render the remaining
provisions and portions of the Agreement enforceable, and the Agreement as thus
amended shall be enforced to give effect to the intention of the parties insofar
as that is possible.
12.    SUBROGATION. In the event of any payment under this Agreement, the
Company shall be subrogated to the extent thereof to all rights to
indemnification or reimbursement against any insurer or other entity or person
vested in the Indemnitee, who shall execute all instruments and take all other
actions as shall be reasonably necessary for the Company to enforce such rights.
13.    GOVERNING LAW. The parties hereto agree that this Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of Ohio.




--------------------------------------------------------------------------------




14.    NOTICES. All notices, requests, demands and other communications
hereunder shall be in writing and shall be considered to have been duly given if
delivered by hand and receipted for by the party to whom the notice, request,
demand or other communication shall have been directed, or mailed by Certified
mail, return receipt requested, with postage prepaid;
If to the Company, to:        FirstMerit Corporation
III Cascade Plaza
Akron, Ohio 44308
Attention: Secretary


If to Indemnitee, to:        _____________________
FirstMerit Corporation III
Cascade Plaza
Akron, Ohio 44308


or to such other or further address as shall be designated from time to time by
the Indemnitee or the Company to the other.
15.    TERMINATION. This Agreement may be terminated by either party upon not
less than sixty (60) days' prior written notice delivered to the other party,
but such termination shall not in any way diminish the obligations of Company
hereunder with respect to Indemnitee's activities prior to the effective date of
termination.
16.    AMENDMENTS. This Agreement and the rights and duties of Indemnitee and
the Company hereunder may not be amended, modified or terminated except by
written instrument signed and delivered by the parties hereto. This Agreement is
and shall be binding upon and shall inure to the benefits of the parties thereto
and their respective heirs, executors, administrators, successors and assigns.
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.
FIRSTMERIT CORPORATION


By:    


Its:    


INDEMNITEE


Title:    




--------------------------------------------------------------------------------






EXHIBIT A




Second Amended and Restated
Articles of Incorporation of FirstMerit Corporation
Article Sixth




SIXTH: The Corporation may indemnify any director or officer, any former
director or officer of the Corporation and any person who is or has served at
the request of the Corporation as a director, officer or trustee of another
corporation, partnership, joint venture, trust or other enterprise (and his/her
heirs, executors and administrators) against expenses, including attorneys'
fees, judgment, fines and amounts paid in settlement, actually and reasonably
incurred by him/her by reason of the fact that he/she is or was such director,
officer or trustee in connection with any threatened, pending or completed
action, suit or proceeding, whether civil, criminal, administrative or
investigative, to the full extent permitted by applicable law, as the same may
be in effect from time to time. The indemnification provided for herein shall
not be deemed to restrict the right of the Corporation to (i) indemnity
employees, agents and others as permitted by such law, (ii) purchase and
maintain insurance or provide similar protection on behalf of directors,
officers or such other persons against liabilities asserted against them or
expenses incurred by them arising out of their service to the Corporation as
contemplated herein, and (iii) enter into agreements with such directors,
officers, employees, agents or others indemnifying them against any and all
liabilities (or such lesser indemnification as may be provided in such
agreements) asserted against them or incurred by them arising out of their
service to the Corporation as contemplated herein.




--------------------------------------------------------------------------------






EXHIBIT B


Form Of Undertaking


THIS UNDERTAKING has been entered into by _________________ (“Indemnitee”)
pursuant to an Indemnification Agreement dated __________, 20__, (the
“Indemnification Agreement”) between FirstMerit Corporation (the “Company”), and
Ohio corporation and Indemnitee.


R E C I T A L S :


A.Pursuant to the Indemnification Agreement, Company agreed to pay Expenses
(within the meaning of the Indemnification Agreement) as and when incurred by
Indemnitee in connection with any claim against Indemnitee which is the subject
of any threatened, pending or completed action, suit or proceeding, whether
civil, criminal or investigative, to which Indemnitee was, is or is threatened
to be made a party by reason of facts which include Indemnitee's being or having
been a director, officer or representative (within the meaning of the
Indemnification Agreement) of Company;
B.Such claim has arisen against Indemnitee and Indemnitee has notified Company
thereof in accordance with the terms of Section 5 of the Indemnification
Agreement (hereinafter the “Proceeding”);
C.Indemnitee believes that Indemnitee should prevail in this Proceeding and it
is in the interest of both Indemnitee and Company to defend against the claims
against Indemnitee thereunder;
NOW, THEREFORE, Indemnitee hereby agrees that in consideration of Company's
advance payment of Indemnitee's Expenses incurred prior to a final disposition
of the Proceeding, Indemnitee hereby undertakes to reimburse Company for any and
all expenses paid by Company on behalf of Indemnitee prior to a final
disposition of the Proceeding in the event that Indemnitee is determined under
the Applicable Document (within the meaning of the Indemnification Agreement)
not to be entitled to indemnification for such Expenses pursuant to the
Indemnification Agreement and applicable law, provided that if Indemnitee is
entitled under the Applicable Document to indemnification for some or a portion
of such Expenses, Indemnitee's obligation to reimburse Company shall only be for
those Expenses for which Indemnitee is determined not to be entitled to
indemnification. Such reimbursement or arrangements for reimbursement by
Indemnitee shall be consummated within ninety (90) days after a determination
that Indemnitee is not entitled to indemnification and reimbursement pursuant to
the Indemnification Agreement and applicable law.
IN WITNESS WHEREOF, the undersigned has set his/her hand this _____ day of
________________, 20___.
__________________________________
Indemnitee








